86 F.3d 1162
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Karyl KENT, Plaintiff-Appellant,v.Frank AIELLO, individually and as a general owner of PortolaSenior Apartments, Ltd., Defendant,andCBM Group Inc., a California corporation itself and as anagent of the Farmer's Home Administration, anagency within the Government of theUnited States, Defendant-Appellee.
No. 95-15317.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1996.*Decided May 20, 1996.

1
Before:  PREGERSON and TROTT, Circuit Judges, and EZRA, District Judge.**


2
MEMORANDUM***


3
We affirm the grant of summary judgment for the reasons given in the district court's thorough order of August 12, 1994.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable David A. Ezra, United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3